Citation Nr: 0321031	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-21 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for residuals of head 
trauma.

3.  Entitlement to service connection for peripheral 
neuropathy claimed due to exposure to herbicides.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle fracture.

5.  Entitlement to a compensable evaluation for a healed 
laceration of the right side of the chin.

6.  Entitlement to a compensable evaluation for a residuals 
of a fracture of the left trimalar bone.

7.  Entitlement to a compensable evaluation for tinea 
versicolor.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to June 1972 
and from July 1973 to March 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of April 1997, April 1998 and May 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran had previously perfected appeals of the issues of 
entitlement to service connection for fatigue, loss of 
appetite and vision loss claimed as due to exposure to 
herbicides.  However, at the time of a Travel Board hearing 
conducted by the undersigned in December 2002, the veteran 
indicated that he was withdrawing this claim.  Thus, these 
issues are no longer in appellate status.  

The issues on appeal were before the Board in October 2001 at 
which time they were remanded to afford the veteran a travel 
board hearing he had previously requested.  The hearing was 
conducted by the undersigned in December 2002.  

REMAND

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After review of the claims files, the Board finds additional 
development is required to assist the veteran with the issues 
on appeal.  

With regard to the claim of entitlement to service connection 
for an acquired psychiatric disorder and for residuals of 
head trauma, the veteran reported that he had been receiving 
treatment for a psychiatric disorder (Post-Traumatic Stress 
Disorder) and for residuals of head trauma at the VA Medical 
Center (VAMC) located in Jackson, Mississippi.  He also 
testified in December 2002 that he had been receiving this 
treatment.  The most recent VA treatment records associated 
with the claims files are dated in 1999.  The Board finds the 
RO must attempt to secure the most recent treatment records 
from the Jackson VAMC.  

The Board notes there are several reports of VA examinations 
which attempt to determine if the veteran currently 
experiences residuals of head trauma which was incurred 
during active duty.  These examination reports include 
diagnoses of psychotic disorder not otherwise specified.  
Significantly, these examination reports include references 
to an in-service accident wherein the veteran reported an 
alleged shrapnel injury which resulted in loss of 
consciousness and a broken jaw.  A review of the service 
medical records reveals, however, that the veteran's jaw was 
fractured in June 1971 as a result of striking a weapon that 
was hanging from a truck.  The veteran specifically denied a 
loss of consciousness at that time.  Medical evidence that 
relies on history provided by the veteran when that history 
is not accurate is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  Additionally, the examiner who 
conducted an April 2000 VA examination noted that the 
veteran's case was complex and unusual and suggested that the 
veteran undergo evaluation at one of the VA epileptic centers 
in an attempt to clarify the diagnosis.  Based on the above, 
the Board finds that these issues must be remanded in order 
to obtain outstanding treatment records and additional VA 
examinations.  

The veteran has never been afforded a VA examination to 
determine if he has peripheral neuropathy due to herbicide 
exposure as alleged.  The claim must be remanded for a VA 
examination to determine the nature, extent and etiology of 
any peripheral neuropathy found on examination.  

The Board finds the claims of entitlement to increased 
ratings must also be remanded for current VA examinations.  
The last time the issues were evaluated was in 1996.  The 
veteran has indicated since that time that his service-
connected disabilities have increased in severity.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the evidence does not adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  

The rating criteria for evaluation of the skin were recently 
revised effective August 30, 2002.  67 Fed. Reg. 49590-49599 
(July 31, 2002) and corrections in 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  The veteran's chin laceration and tinea 
versicolor must be evaluated under both the old and the new 
rating criteria to determine which version is most favorable 
to him.  The veteran must also be provided with a copy of the 
new rating criteria for evaluation of skin claims.  

Finally, the Board notes there is some evidence of record 
indicating that the veteran is in receipt of Social Security 
disability benefits.  It is not apparent to the Board if the 
medical records which were used as the basis for the 
determination have been obtained.  The Court has indicated 
that medical records upon which an award of Social Security 
Disability benefits has been predicated are relevant to VA 
claims for service connection and increased ratings.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board 
finds the RO must attempt to obtain the pertinent records 
from Social Security Administration.  

Wherefore the Board hereby REMANDS the issues on appeal to 
the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
claims on appeal since 1999.  After 
securing the necessary release(s), the RO 
should obtain these records and associate 
them with the claims files.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded VA 
examinations by an appropriately 
qualified healthcare professional(s) to 
determine the nature, extent and etiology 
of any psychiatric disorder, residual of 
head trauma, or peripheral neuropathy 
found on examination.  The claims folder 
must be made available to and reviewed by 
the examiner(s) prior to the 
examinations.  All necessary testing 
should be accomplished, including 24-hour 
monitoring of the veteran as suggested by 
the examiner who conducted the April 2000 
VA examination.  The examiner(s) should 
record pertinent medical complaints, 
symptoms, and clinical findings.  The 
examiner(s) must express an opinion as to 
whether it is as likely as not (e.g., a 
50 percent or greater probability) that 
the veteran current experiences a 
psychiatric disorder, residuals of head 
trauma and/or peripheral neuropathy which 
was incurred in or aggravated by active 
duty.  If the examiner(s) cannot offer a 
requested opinion without engaging in 
speculation that fact should be noted and 
a rationale should be provided.

4.  The veteran should be afforded VA 
examinations by an appropriately 
qualified healthcare professional(s) to 
determine the nature and extent of the 
residuals of the left ankle fracture, the 
chin laceration, the residuals of the 
trimalar bone fracture, and the tinea 
versicolor found on examination.  The 
claims folder must be made available to 
and reviewed by the examiner(s) prior to 
the examinations.  All necessary testing 
should be accomplished.  The examiner(s) 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  

A)  With regard to residuals of the left 
ankle fracture, the examiner should 
determine active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by the 
service connected ankle disability.  It 
is requested that the examiner provide 
explicit responses to the following 
questions:

a.  Does the service-connected left 
ankle disability involve the joint 
structure, the muscles, and/or the 
nerves?  Specifically identify all 
residuals caused by, or aggravated 
by, this disability.

b.  Does the service-connected 
residuals of the left ankle injury 
involve the joint structure, the 
muscles, and/or the nerves?  
Specifically identify all residuals 
caused by, or aggravated by, this 
disability.

c.  If any muscle injury/disability 
is identified by the examiner, the 
specific muscle(s) involved should 
be identified.  In his or her best 
medical judgment, the examiner 
should indicate whether this muscle 
disability is of a mild, moderate, 
moderately severe, or severe nature.

d.  If any nerve injury/disability 
is identified by the examiner, the 
specific nerve(s) involved should be 
identified.  In his or her best 
medical judgment, the examiner 
should indicate whether this nerve 
disability is of a mild, moderate, 
or severe nature.

e.  What is the range of motion in 
the left ankle as measured in 
degrees?  Has the veteran lost any 
motion in the left ankle as a result 
of his service-connected disability?

f.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination of his left 
ankle, as a result of his service-
connected disability?  The examiner 
should report the extent of any 
additional range of motion loss due 
to pain.

g.  To what extent does the veteran 
experience increased functional 
limitation in his left ankle 
(resulting from pain, weakness, 
instability, excess fatigability or 
incoordination) during flare-ups or 
after repeated use over a period of 
time, as a result of his service-
connected disability?  If there is 
additional disability the examiner 
should report the degree of 
additional loss of motion due to 
such factors.  If the examiner 
cannot offer the requested opinion 
without engaging in speculation that 
fact should be noted and an 
explanation why provided.

B)  The reports of examination of the 
chin laceration and the tinea versicolor 
must include an evaluation of the extent 
of scarring and/or area effected by the 
disability, any indication of tenderness, 
pain and/or disfigurement attributable to 
the disability, and any limitation of 
function of the affected area, caused by 
the disability.  As to the tinea 
versicolor, the examiner should be 
furnished with the criteria for the 
applicable Diagnostic Codes (both the 
former and the revised criteria) and 
should provide clinical findings that 
relate to those Diagnostic Codes.  

A complete rationale for all opinions 
must be provided.  

5.  The RO should send the veteran a copy 
of the new rating criteria used to 
evaluate skin claims.  The RO should 
review the claims files and ensure that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claims.  

6.  Finally, the RO should readjudicate 
the veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to any of the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished an supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


